           Case 2:20-cv-02217-RFB-NJK Document 20 Filed 08/26/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10    CHRISTIAN NGUYEN, an individual,                               Case Number:
                                                                2:20-cv-02217-RFB-NJK
11                                 Plaintiff,

12           vs.
                                                        STIPULATION OF DISMISSAL OF
13    EQUIFAX INFORMATION SERVICES                    DEFENDANT EQUIFAX INFORMATION
      LLC, a Foreign Limited-Liability Company,         SERVICES LLC WITH PREJUDICE
14
                                   Defendant.
15

16         IT IS HEREBY STIPULATED by and between Plaintiff, Christian Nguyen (“Plaintiff”)

17 and Defendant, Equifax Information Services LLC (“Defendant”), by and through their respective

18 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                                Page 1 of 2
           Case 2:20-cv-02217-RFB-NJK Document 20 Filed 08/26/21 Page 2 of 2



 1 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 2 fees and costs.

 3 Dated this 25th day of August, 2021.               Dated this 25th day of August, 2021.

 4 COGBURN LAW                                        CLARK HILL PLLC

 5 By: /s/Erik W. Fox                                 By: /s/Jeremy J. Thompson
       Jamie S. Cogburn, Esq.                             Jeremy J. Thompson, Esq.
 6     Nevada Bar No. 8409                                Nevada Bar No. 12503
       Erik W. Fox, Esq.                                  3800 Howard Hughes Parkway, Suite 500
 7     Nevada Bar No. 8804                                Las Vegas, NV 89169
       2580 St. Rose Parkway, Suite 330                   Attorney for Equifax Information Services
 8     Henderson, Nevada 89074                            LLC
       Attorneys for Plaintiff
 9

10         IT IS SO ORDERED.

11

12
                                                UNITED STATES DISTRICT JUDGE
13                                               DATED this 26th day of August, 2021.

14
                                                DATE
15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 2
